Exhibit 10.1

 

Execution Version

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of November
18, 2009, is entered into by and among CONTINENTAL MATERIALS CORPORATION, a
Delaware corporation (the “Company”), the financial institutions that are or may
from time to time become parties to the Credit Agreement referenced below
(together with their respective successors and assigns, the “Lenders” and each,
a “Lender”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank as Administrative Agent for each Lender (the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement referenced below.

 

WHEREAS, the Lender previously made available to the Company a credit facility
pursuant to the terms and conditions of that certain Credit Agreement, dated as
of April 16, 2009, by and among the Company, the Lender and the Administrative
Agent (as amended, restated or supplemented from time to time, the “Credit
Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lender previously (i) made
available to the Company a revolving credit facility in the amount of
$20,000,000 and (ii) funded a term loan in the original principal amount of
$10,000,000;

 

WHEREAS, the parties to this Amendment desire to amend the Credit Agreement to,
among other things, (i) reduce the Revolving Commitment to $15,000,000, (ii)
modify the definition of Adjusted EBITDA to exclude the operating results of
discontinued operations (profit or loss), (iii) modify the definition of
Borrowing Base to reduce the inventory cap from $10,000,000 to $7,500,000, (iv)
increase the Non-Use Fee Rate from 0.250% to 0.375%, (v) modify the minimum
Adjusted EBITDA requirements, and (vi) modify the calculation of the Fixed
Charge Coverage Ratio for the Computation Period ending June 30, 2010, in each
case, all on the terms and conditions set forth herein; and

 

WHEREAS, as of the date of this Amendment, there exists an Event of Default
under and as defined in the Credit Agreement as a result of the Company’s
failure to comply with the minimum Adjusted EBITDA requirement in Section 13.1.1
of the Credit Agreement for the period ended September 30, 2009 (the “Existing
Covenant Default”).

 

NOW, THEREFORE, in consideration of the premises, to induce the Lender and
Administrative Agent to enter into this Amendment, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 


SECTION 1.  INCORPORATION OF RECITALS.  THE FOREGOING RECITALS ARE HEREBY
INCORPORATED INTO AND MADE A PART OF THIS AMENDMENT.


 


SECTION 2.  AMENDMENT OF THE CREDIT AGREEMENT.  IT IS HEREBY AGREED AND
UNDERSTOOD THAT, SUBJECT TO THE COMPLETE FULFILLMENT AND PERFORMANCE OF THE
CONDITIONS PRECEDENT SET FORTH IN SECTION 6 OF THIS AMENDMENT, THE CREDIT
AGREEMENT IS HEREBY AMENDED AND MODIFIED AS FOLLOWS:

 

1

--------------------------------------------------------------------------------



 


A.                                   SECTION 1.1.  SECTION 1.1 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(1)                                  THE DEFINITION OF “ADJUSTED EBITDA” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Adjusted EBITDA means EBITDA for the applicable Computation Period plus any
gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations (in each case, any gains shall be net of all costs and
expenses incurred in connection therewith and such gains shall only be included
to the extent such gains were subtracted in the calculation of EBITDA). 
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the calculation of Adjusted EBITDA shall exclude the
operating results of discontinued operations (profit or loss).”

 


(2)                                  THE INVENTORY CAP (ORIGINALLY SET AT
$10,000,000) CONTAINED IN THE DEFINITION OF “BORROWING BASE” IS HEREBY REDUCED
TO $7,500,000.


 


(3)                                  THE NON-USE FEE RATE (ORIGINALLY SET AT
0.250%) CONTAINED IN THE DEFINITION OF “APPLICABLE MARGIN” IS HEREBY DELETED IN
ITS ENTIRETY AND REPLACED WITH 0.375%.


 


(4)                                  THE DEFINITION OF “REVOLVING COMMITMENT” IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“Revolving Commitment means $15,000,000, as reduced from time to time pursuant
to Section 6.1.”

 


B.                                     SECTION 11.13.1.  SECTION 11.13.1
(MINIMUM ADJUSTED EBITDA) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“11.13.1      MINIMUM ADJUSTED EBITDA.  NOT PERMIT ADJUSTED EBITDA FOR ANY
COMPUTATION PERIOD TO BE LESS THAN THE APPLICABLE AMOUNT SET FORTH BELOW FOR
SUCH COMPUTATION PERIOD:

 

Computation
Period Ending

 

Adjusted EBITDA

 

 

 

 

 

June 30, 2009

 

$

7,500,000

 

 

 

 

 

September 30, 2009

 

$

8,150,000

 

 

 

 

 

December 31, 2009

 

$

4,500,000

 

 

 

 

 

March 31, 2010

 

$

4,000,000

 

 

 

 

 

June 30, 2010

 

$

3,250,000

 

 

 

 

 

September 30, 2010

 

$

5,250,000

 

 

 

 

 

December 31, 2010 and each Fiscal Quarter end thereafter

 

$

6,500,000

”

 

2

--------------------------------------------------------------------------------


 


C.                                     SECTION 11.13.2.  SECTION 11.13.2
(MINIMUM FIXED CHARGE COVERAGE RATIO) OF THE CREDIT AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 


“11.13.2      MINIMUM FIXED CHARGE COVERAGE RATIO.  NOT PERMIT THE FIXED CHARGE
COVERAGE RATIO FOR ANY COMPUTATION PERIOD TO BE LESS THAN 1.30 TO 1.00 FOR SUCH
COMPUTATION PERIOD.  NOTWITHSTANDING THE FOREGOING, THE FIXED CHARGE COVERAGE
RATIO (AND EACH OF THE COMPONENTS THEREOF) FOR THE COMPUTATION PERIOD ENDING
JUNE 30, 2010 WILL BE CALCULATED ON A YEAR-TO-DATE BASIS (AS OPPOSED TO A
TRAILING TWELVE MONTH BASIS).”


 


SECTION 3.  WAIVER.  IT IS HEREBY AGREED AND UNDERSTOOD THAT, SUBJECT TO THE
COMPLETE FULFILLMENT AND PERFORMANCE OF THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 6 OF THIS AMENDMENT, THE LENDER HEREBY WAIVES THE EXISTING COVENANT
DEFAULT AND ALL OF ITS RIGHTS AND REMEDIES WITH RESPECT TO THE EXISTING COVENANT
DEFAULT.  THE WAIVER HEREUNDER WILL NOT IN ANY WAY OPERATE AS (I) AN AMENDMENT
OR MODIFICATION OF THE CREDIT AGREEMENT OR ANY RELATED AGREEMENT, (II) A WAIVER
OF REPAYMENT BY THE COMPANY OF ANY PORTION OF THE OUTSTANDING OBLIGATIONS UNDER
THE CREDIT AGREEMENT, OR (III) A WAIVER OF, OR CONSENT WITH RESPECT TO, ANY
EXISTING OR FUTURE EVENT OF DEFAULT, OR A WAIVER OR ABANDONMENT TO ANY RIGHT OR
REMEDY AVAILABLE TO THE LENDER WITH RESPECT TO ANY SUCH EVENT OF DEFAULT, ALL OF
WHICH RIGHTS ARE RESERVED.


 


SECTION 4.  REVOLVING LOAN NOTE AND TERM LOAN NOTE.  IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE REVOLVING LOAN NOTE AND THE TERM LOAN NOTE REMAIN IN FULL
FORCE AND EFFECT AND THAT THE OBLIGATIONS EVIDENCED THEREBY REMAIN DUE AND
PAYABLE ON THE TERMS SET FORTH THEREIN AND IN THE CREDIT AGREEMENT, EXCEPT THAT
THE FACE AMOUNT OF THE REVOLVING LOAN NOTE SHALL BE REDUCED FROM $20,000,000 TO
$15,000,000 UPON THE EFFECTIVENESS OF THIS AMENDMENT.  THE REVOLVING LOAN NOTE
SHALL BE DEEMED AMENDED TO REFLECT SUCH REDUCTION UPON THE EFFECTIVENESS OF THIS
AMENDMENT.


 


SECTION 5.  AMENDMENT OF THE LOAN DOCUMENTS.  IT IS HEREBY AGREED AND UNDERSTOOD
BY THE LENDER AND THE COMPANY THAT, SUBJECT TO THE COMPLETE FULFILLMENT AND
PERFORMANCE OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 6 OF THIS AMENDMENT
AND EFFECTIVE AS OF THE EFFECTIVE DATE OF THIS AMENDMENT, EACH REFERENCE TO THE
CREDIT AGREEMENT, THE REVOLVING LOAN, THE TERM LOAN, THE REVOLVING LOAN NOTE,
THE TERM LOAN NOTE, AND/OR ANY OTHER DEFINED TERMS OR ANY LOAN DOCUMENTS IN ANY
LOAN DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO ANY SUCH DEFINED TERMS OR
SUCH AGREEMENTS AS SUCH TERMS OR AGREEMENTS ARE AMENDED OR MODIFIED BY THIS
AMENDMENT.  ANY BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT
CONTAINED IN

 

3

--------------------------------------------------------------------------------



 


THIS AMENDMENT SHALL BE DEEMED TO BE AN EVENT OF DEFAULT FOR ALL PURPOSES OF THE
CREDIT AGREEMENT.


 


SECTION 6.  CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT AND THE
OBLIGATIONS OF THE LENDER HEREUNDER ARE SUBJECT TO THE SATISFACTION, OR WAIVER
BY THE LENDER, OF THE FOLLOWING CONDITIONS PRECEDENT ON OR BEFORE THE DATE
HEREOF (UNLESS OTHERWISE PROVIDED OR AGREED TO BY THE LENDER) IN ADDITION TO THE
CONDITIONS PRECEDENT SPECIFIED IN SECTION 12.2 OF THE CREDIT AGREEMENT:


 


A.                                   THE COMPANY SHALL HAVE (I) PAID TO THE
LENDER A WAIVER AND AMENDMENT FEE OF $20,000, AND (II) PAID AND/OR REIMBURSED
ALL REASONABLE FEES, COSTS AND EXPENSES RELATING TO THIS AMENDMENT AND OWED TO
THE LENDER PURSUANT TO THE CREDIT AGREEMENT IN CONNECTION WITH THIS AMENDMENT.


 


B.                                     THE COMPANY SHALL HAVE DELIVERED, OR
CAUSED TO BE DELIVERED, ORIGINAL FULLY COMPLETED, DATED AND EXECUTED ORIGINALS
OF (I) THIS AMENDMENT, AND (II) SUCH OTHER CERTIFICATES, INSTRUMENTS, AGREEMENTS
OR DOCUMENTS AS THE LENDER MAY REASONABLY REQUEST (EACH OF THE FOREGOING
CERTIFICATES, INSTRUMENTS, AGREEMENTS AND DOCUMENTS DESCRIBED IN THIS SECTION
6(B) (OTHER THAN THIS AMENDMENT) WHICH CONSTITUTE LOAN DOCUMENTS ARE HEREINAFTER
REFERRED TO COLLECTIVELY AS THE “OTHER DOCUMENTS”).


 


C.                                     THE FOLLOWING STATEMENTS SHALL BE TRUE
AND CORRECT AND THE COMPANY, BY EXECUTING AND DELIVERING THIS AMENDMENT TO THE
LENDER AND THE ADMINISTRATIVE AGENT, HEREBY CERTIFIES THAT THE FOLLOWING
STATEMENTS ARE TRUE AND CORRECT AS OF THE DATE HEREOF:


 


(1)                                  OTHER THAN AS EXPRESSLY CONTEMPLATED BY
THIS AMENDMENT, SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS FURNISHED
BY THE COMPANY TO THE LENDER (WHICH FINANCIAL STATEMENTS WERE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AND OTHERWISE CONFORMED TO THE REQUIREMENTS SET FORTH
IN THE CREDIT AGREEMENT FOR SUCH FINANCIAL STATEMENTS), THERE SHALL HAVE BEEN NO
CHANGE WHICH HAS HAD OR WILL HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE
LOAN PARTIES TAKEN AS A WHOLE;


 


(2)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SET FORTH IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS (AS
AMENDED BY THIS AMENDMENT) ARE TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE
DATE OF THIS AMENDMENT WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE, AND NO UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT (OTHER
THAN THE EXISTING COVENANT DEFAULT WAIVED IN THIS AMENDMENT) HAS OCCURRED AND IS
CONTINUING; AND


 


(3)                                  NO CONSENTS, LICENSES OR APPROVALS ARE
REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THIS AMENDMENT OR THE OTHER DOCUMENTS OR THE VALIDITY OR
ENFORCEABILITY AGAINST THE COMPANY OF THIS

 

4

--------------------------------------------------------------------------------



 


AMENDMENT OR THE OTHER DOCUMENTS WHICH HAVE NOT BEEN OBTAINED AND DELIVERED TO
THE LENDER.


 


SECTION 7.  MISCELLANEOUS.


 


A.                                   EXCEPT AS EXPRESSLY AMENDED AND MODIFIED BY
THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE AND SHALL
CONTINUE TO BE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS THEREOF.


 


B.                                     THIS AMENDMENT MAY BE EXECUTED BY THE
PARTIES HERETO IN COUNTERPARTS, AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER
SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


C.                                     THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAWS, AND NOT THE LAWS OF CONFLICT,
OF THE STATE OF ILLINOIS.


 


D.                                    THE HEADINGS CONTAINED IN THIS AMENDMENT
ARE FOR EASE OF REFERENCE ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING THIS
AMENDMENT.


 


[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be duly executed as of the day and year first above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Steven M. Cohen

 

 

Steven M. Cohen

 

 

Managing Director & Senior Vice President

 

6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT, AGREEMENT, CONSENT

AND REAFFIRMATION OF LOAN PARTIES

 

Each of the undersigned Loan Parties, for good and valuable consideration,
receipt of which is hereby acknowledged:  (a) hereby acknowledges receipt of a
copy of the foregoing Amendment, acknowledges that such Loan Party has read and
reviewed the terms thereof, and acknowledges that such Loan Party has been
afforded an adequate opportunity to have the foregoing Amendment reviewed by
such Loan Party’s counsel; (b) hereby consents to the terms and conditions of
the foregoing Amendment; and (c) hereby acknowledges and agrees that such Loan
Party’s duties, obligations and liabilities to the Administrative Agent and/or
the Lender under the Guaranty and Collateral Agreement shall be continuing and
shall remain in full force and effect against such Loan Party irrespective of
the amendments to the Credit Agreement contained in the foregoing Amendment or
any other amendments or modifications to any of the other Loan Documents.

 

In addition to the foregoing, each of the undersigned Loan Parties (i) hereby
ratifies, reaffirms and confirms its pledge, hypothecation, and grant of a
continuing lien and first priority security interest in favor of the
Administrative Agent in all of the assets of such Loan Party pledged to the
Administrative Agent under the Guaranty and Collateral Agreement (subject to the
terms and conditions set forth therein), and (ii) hereby acknowledges that such
pledge shall continue in full force and effect securing the Secured Obligations
under and as defined in the Guaranty and Collateral Agreement notwithstanding
the execution and delivery of the foregoing Amendment.

 

IN WITNESS WHEREOF, each of the undersigned Loan Parties has duly executed this
Acknowledgment, Agreement, Consent and Reaffirmation of Loan Parties to the
First Amendment to Credit Agreement as of November 18, 2009.

 

 

MCKINNEY DOOR AND HARDWARE, INC.

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

TRANSIT MIX CONCRETE CO.

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

7

--------------------------------------------------------------------------------


 

 

TRANSIT MIX OF PUEBLO, INC.

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

WILLIAMS FURNACE CO.

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

PHOENIX MANUFACTURING, INC.

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

 

CASTLE CONCRETE COMPANY

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

 

 

 

EDENS INDUSTRIAL PARK INC.

 

 

 

 

 

By:

/s/ Joseph J Sum

 

 

Joseph J. Sum

 

 

Treasurer

 

8

--------------------------------------------------------------------------------